             Case 2:20-cv-04695-GJP Document 9 Filed 12/17/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT CASON,                            :
    Plaintiff,                           :
                                         :
        v.                               :      CIVIL ACTION NO. 20-CV-4695
                                         :
RHUEL A. JOHNSTON,                       :
    Defendant.                           :

                                        ORDER

        AND NOW, this 17thday of December, 2020, upon consideration of Plaintiff

Robert Cason’s Motion to Proceed In Forma Pauperis (ECF No. 7); “Notice of Appeal,”

docketed as a Complaint (ECF No. 1); and second “Notice of Appeal” (ECF No. 6), it is

ORDERED that:

        1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        2.      Cason’s Notices of Appeal are DEEMED filed.

        3.      This case is DISMISSED WITHOUT PREJUDICE for lack of subject

matter jurisdiction for the reasons in the Court’s Memorandum.

        4.      The Clerk of Court shall CLOSE this case.

                                         BY THE COURT:


                                         /s/ Gerald J. Pappert
                                         GERALD J. PAPPERT, J.
